Mr. Justice Van Orsdel
delivered the opinion of the Court:
We think it unnecessary to enter into any discussion of the rules of practice governing the admission of the testimony of accomplices, since we are of opinion that, where two persons wager on the result of an event,—as in this instance a horse race,—one is not the accomplice of the other. To establish 1 lie relation of accomplice, two or more persons must unite in a common purpose to do an unlawful act. When two persons wager on the result of a certain event, the purpose of each is diametrically opposed to that of the other. The object to be obtained by each is the exact opposite of the other. It could be asserted with equal force that two persons engaged in fighting a duel are accomplices. While each is violating the same law, they are not engaged in a common purpose to kill a common antagonist, but in a distinct and separate purpose of killing each other.
The weight of authority is to the effect that persons engaged in wagering contests are not accomplices. Com,, v. Bossie, 100 Ky. 151, 37 S. W. 844. In Stone v. State, 3 Tex. App. 675, the court, considering the exact question here presented, said: “We do not think the witness, Behman, is an accomplice. When several persons bet at a game of faro, pool, or monte, each is guilty of betting at a gaming table or bank, exhibited for the purpose of gaming; not as principals and accomplices to each other, but as several, not joint, offenders. There is not that oneness of intent and oneness of offense between chem to make them principals. No one of them is aiding or assisting another by acts or encouraging by words in the commission of the offense. Each acts independently for himself against *430the others, and without concert, mediately or immediately, with the other betters. An indictment charging them as joint, and not separate, offenders would be bad. The parties to the game of pool may change, and yet it not affect the defendants. Each one, as he takes part in the game and bets money on it, is guilty of a separate offense. * * * If the position contended for by defendants is true, when two defendants engage in a fight with and against each other a conviction cannot be had on the uncorroborated testimony of one of them.”
Inasmuch as this disposes of the other question presented, the judgment is affirmed. Affirmed.
A petition for the writ of certiorari was denied by the Supreme court of the United States, December 14, 1914 (235 U. S. —, 59 L. ed. —, 35 Sup. Ct. Rep. 209).